           Case 2:15-cr-00106-MCE-CKD Document 81 Filed 12/22/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00106-MCE-CKD

11                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
12                          v.

13   CHRISTOPHER THOMAS KEGLER,

14                                Defendant.

15

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s
19

20 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Christopher

21 Kegler, and the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23
     States and counsel for the defendant.
24
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
26
     the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling
27

28 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
           Case 2:15-cr-00106-MCE-CKD Document 81 Filed 12/22/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 3
     adequately protect the compelling interests identified by the government.
 4
            IT IS SO ORDERED.
 5
     Dated: December 22, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
30    GOVERNMENT’S NOTICE
